              Case 1:20-cr-00048-RDB Document 29 Filed 09/15/20 Page 1 of 1
                                                        U.S. Department of Justice
                                                        United States Attorney
                                                        District of Maryland

Christine Duey                                          Suite 400                    DIRECT: 410-209-4855
Assistant United States Attorney                        36 S. Charles Street           MAIN: 410-209-4800
Christine.Duey2@usdoj.gov                               Baltimore, MD 21201-3119        FAX: 410-962-3091


                                           September 14, 2020

Honorable Richard D. Bennett
United States District Judge
District of Maryland
101 W. Lombard St.
Baltimore, MD 21201

           Re:        Joint Status Report - United States v. Christopher Fox, RDB-20-048

Dear Judge Bennett:

       I write to provide a joint status report in United States v. Christopher Fox, RDB-20-048.
The defendant was indicted in this matter on February 5, 2020, and he had an initial appearance
on February 13, 2020. Discovery has been provided, and time has been excluded from the
speedy trial clock until November 16, 2020 (the current trial date).

        The parties continue to engage in meaningful discussion regarding a potential resolution
in this matter. Defense counsel, Paul Hazlehurst, Esq., has advised that his ability to
communicate with his client during the COVID-19 pandemic has been slowed and Mr.
Hazlehurst reports difficulties in meeting with his client and reviewing discovery. In light of
these challenges and the potential penalties involved in this matter, the parties would like to ask
that the trial date currently scheduled for November 16, 2020 be continued to a date in the future
and that another joint status report be set for October 13, 2020.

       As such, the government proposes the submission of a joint status report in 30 days (due
on October 13, 2020), regarding the status of this matter.

        Paul Hazlehurst, Esq., counsel for the defendant, has reviewed this report and has no
objection.

           Please feel free to contact me if you have any questions or concerns.

                                                        Very truly yours,

                                                        Christine Duey________________
                                                        Christine Duey
                                                        Assistant United States Attorney
